DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 10/12/2018 have been considered by the examiner (see attached PTO-1449 forms).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to because of the following typographical informalities: in step e. of claim 1, remove “a” in “… emitting .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trundle [US Patent Number 10,274,382 B1] in view of KIM et al. [US Patent Application Publication 2008/0186160 A1; hereinafter “KIM”].
Regarding claim 1, Trundle teaches a method for determining conditions of malfunction or inefficiency of Heating Ventilation and Air Conditioning (HVAC) systems, (a processor configured to execute instructions of a program … - C4L11-13):
a. monitoring the power consumption of a household (energy monitoring information – C4L59-61, C5L5-6); 
b. monitoring the concurrent environmental conditions at the location of the said household (receive data relating to environmental data at a property – C4L63-65) (weather data, temperature, humidity, wind chill – C6L30-33 and C6L36-38); 
c. analyzing each household's power consumption, and extracting weighted failure indications (group of data parameters compared to target values based on aggregation of tests previously performed on properties – C10L49-55) of inefficient or malfunctioning HVAC systems; 
d. determining the probability (computed efficiency score – C10L59-61), of various HVAC conditions of malfunction of inefficiency, according to the said weighted indicators; 
e. emitting an alert (notification) in relation to the said condition of HVAC malfunction of inefficiency (efficiency score indicating performance was below threshold … component failure – C11L15-18), comprising at least one of: HVAC malfunction type, probability, probable cause, and suggested action (sends notification to user … fix appropriate issues to ensure HVAC system functions properly – C11L2-05).
While Trundle teaches the above limitations, Trundle does not specifically disclose monitoring a plurality of households.
However, KIM teaches an integrated management system having at least one air conditioner group with a plurality of air conditioners and configured to analyze operation state information related to the plurality of air conditioners (Abstract, 0013) in homes and office buildings (0005).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Trundle’s HVAC remote monitoring system to extend out to a plurality of household HVACs as taught by KIM because as KIM suggests, air conditioner systems are used in most building and homes and to account for larger homes and buildings, there is often provided multiple air conditioners throughout the homes and buildings; therefore, there’s a need to monitor a plurality of such HVACs as larger homes and buildings demand multiple HVACs (0006). 

Regarding claim 14, Trundle teaches a system for determining conditions of malfunction or inefficiency of Heating Ventilation and Air Conditioning (HVAC) systems, within a plurality of monitored households, in which there are no sensors for directly measuring the power consumption per specific HVAC, said system comprising:
a. a non-transitory computer readable storage device and one or more processors operatively coupled to the storage device on which are stored modules of (a processor configured to execute instructions of a program … - C4L11-13). 
b. a household power meter (thermostat), installed at a respective monitored household, said meter transmitting regular household power consumption (energy consumption, energy usage – C5L25-27, C4L57-60) readings to a server module (application server) (exchanging electronic communications – C6L12-15); 
c. the said server module, configured to monitor the said regular household power measurements and the concurrent environmental conditions at the location of the said monitored household (monitor data obtained – C6L16-19) (access weather data - C6L29-35); 
d. a preprocessing module incorporated within the server module, configured to analyze household's power consumption and extract weighted failure indications of inefficient or malfunctioning HVAC systems (group of data parameters compared to target values based on aggregation of tests previously performed on properties – C10L49-55); and 
e. a decision module incorporated within the server module, configured to determine the probability (computed efficiency score – C10L59-61) of various HVAC conditions of malfunction or inefficiency, according to the said weighted failure indications, 
wherein said decision module is configured to emit an alert (notification) in relation to the said determined condition of HVAC malfunction or inefficiency (efficiency score indicating performance was below threshold … component failure – C11L15-18), alert comprising at least one of: HVAC malfunction type, probability, (sends notification to user … fix appropriate issues to ensure HVAC system functions properly – C11L2-05).
While Trundle teaches the above limitations, Trundle does not specifically disclose monitoring a plurality of households.
However, KIM teaches an integrated management system having at least one air conditioner group with a plurality of air conditioners and configured to analyze operation state information related to the plurality of air conditioners (Abstract, 0013) in homes and office buildings (0005).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Trundle’s HVAC remote monitoring system to extend out to a plurality of household HVACs as taught by KIM because as KIM suggests, air conditioner systems are used in most building and homes and to account for larger homes and buildings, there is often provided multiple air conditioners throughout the homes and buildings; therefore, there’s a need to monitor a plurality of such HVACs as larger homes and buildings demand multiple HVACs (0006). 

Regarding claim 15, Trundle in combination with KIM teaches a plurality of private client modules installed at households within a household training group, wherein said private client modules convey data pertaining to each household within the household training group to the server module, said data including at least one of: household power consumption, HVAC power consumption, contemporary environmental conditions, household profile parameters, residents' profile parameters, (target values based on an aggregation of tests previously performed on properties with similar configurations and settings – C10L50-54).

Regarding claim 18, Trundle in combination with KIM teaches the said weighted failure indications of inefficient or malfunctioning HVAC systems include at least one of: Power consumption patterns failure indication; Trends of increase in power consumption failure indication; Incompatibility with consumption models failure indication; and Top percentage power consumption failure indication (group of data parameters compared to target values based on aggregation of tests previously performed on properties – C10L49-55) (report 400, trends/charts tab – C13L23-30).

Allowable Subject Matter
Claims 2-13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ARENSMEIER et al. (US Patent Application Publication 2017/0336091 A1) discloses a system and method for remote monitoring and diagnosis of an HVAC system;
Greisser et al. (US Patent Application Publication 2016/0328945 A1) discloses an apparatus and method for remote monitoring climate control systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY NGON whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY NGON/
Primary Examiner, Art Unit 2862